In an action for declaratory judgment and incidental injunctive relief, seeking the annulment and restraint of certain actions of the defendants directed toward the establishment in a residential area of a new garbage incinerator plant for the municipality, in pursuance of a referendum approving the same, the plaintiffs appeal: (1) from an order of the Supreme Court, Suffolk County, entered September 9, 1959, granting defendants’ motion for summary judgment; and (2) from a judgment entered thereon September 11, 1950, dismissing the complaint. Order and judgment affirmed, without costs, and without prejudice to the rights of the appellants to pursue, if so advised, such other cause of action at law or in equity as they may hereafter possess when the proposed incinerator is constructed and in operation. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.